DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 July 2021 [hereinafter Response] has been entered, where:
Claims 1, 2, 7, 13, 18, and 19 have been amended. 
Claims 1-19 are pending.
Claims 1-19 are rejected.
Claim Rejections - 35 U.S.C. § 101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a data element to be labeled based on a confidence level. 
Specifically, the claims are directed to an abstract idea of “labeling data elements”, similar to “collecting information, analyzing it, and displaying certain results of the Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”], which have been incorporated into the MPEP § 2106 et seq. (June 2020 [R-10.2019]). 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II; Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1; Guidance at pp. 52-53; October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. See also MPEP § 2106.04.II.A. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.04; Guidance, at p. 56. This step has been described as being “like a lifeline : it can rescue and save a claim that has been deemed . . . directed to non-statutory subject matter.” In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential); see also Yu v. Apple Inc., 2021 U.S.P.Q.2d 632 (Fed. Cir. 2021) (precedential) (“[claims are] ‘directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery’ rather than ‘a specific means or method that improves the relevant technology.”); Free Stream Media Corp. v. Alphonso Inc., App. No. 2019-1506 (Fed. Cir. 11 May 2021) (precedential) (“a relevant inquiry at Alice Step 1 is ‘whether the claims in the[] patent[] focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”).
Claim 1 recites:
A computer-implemented method for selecting a data element to be labeled, the method comprising:
employing classification learning of a model comprising:
selecting the data element by either one of a first strategy and a second strategy . . . ; and
outputting the selected data element to a user interface . . . ; and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user.
All of the above limitations encompass steps that a person would perform when selecting a data element to be labeled, and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of employing, selecting, outputting, and switching, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the preamble of the claim recites a computer-implemented method, and the body a user interface device, the computer-implemented method is recited at a high level of generality, i.e., as a generic computer-implemented method performing generic computer functions of employing, selecting, outputting, and switching. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (computer-implemented method and a user interface device) to perform generic computer activity, such as selecting data and outputting data. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 recites “employing classification learning of a model.” The specification recites the learning module 43 may learn a classification model based on a correspondence between the documents and the labels given to the documents stored in the labeled document storage 20. In other words , the learning module 43 may learn what features the responsive documents and the non - responsive documents have. (PGPUB1 ¶ 0027). Also, the specification recites that the learning module 43 learns a classification model for classifying the documents into the responsive documents and the non - responsive documents based on the documents and the labels stored in the labeled document storage 20 ( step 408 ). (PGPUB ¶ 0033). 
However, the instant claim does not focus on a specific means or method that improves the relevant technology or is instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and accordingly, does not provide an inventive concept.
Claim 8 recites:
A system for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the system comprising:
a processor; and
a memory coupled to the processor, wherein
the memory comprises program instructions executable by the processor to cause the processor to perform a method comprising:
selecting the data element by either one of a first strategy and a second strategy . . . ;
outputting the selected data element . . . ; and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user.
All of the above limitations encompass steps that a person would perform when selecting a data element to be labeled, and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of selecting, outputting, and switching, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a processor and a memory, the processor and the memory are recited at a high level of generality, i.e., as a generic processor and memory performing generic computer functions of selecting, outputting, and switching. These additional elements, considered in the context of claim 8 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (processor, memory) to perform generic computer activity, such as selecting data and outputting data. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 8 is not integrated into a practical application.
Because claim 8 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and accordingly, does not provide an inventive concept.
Claim 14 recites:
A computer program product for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the computer program product comprising a computer readable storage medium having program instructions . . . executable by a computer to . . . perform a method comprising:
selecting the data element by either one of a first strategy and a second strategy . . . ;
outputting the selected data element . . . ; and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user.
All of the above limitations encompass steps that a person would perform when selecting a data element to be labeled by a user, and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of selecting, outputting, and switching, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a computer readable storage medium having program instructions executable by a computer, the computer readable storage medium and the computer are recited at a high level of generality, i.e., as a computer readable storage medium and computer performing generic computer functions of selecting, outputting, and switching. These additional elements, considered in the context of claim 14 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (computer readable storage medium and computer) to perform generic computer activity, such as selecting data and outputting data. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 14 is not integrated into a practical application.
Because claim 14 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and accordingly, does not provide an inventive concept.
6.	Claims 2-7, 9-13, and 15-19 do not include language that would preclude the steps of selecting, outputting, and switching, of claims 1, 8, and 14, respectively, from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “method of claim 1, further comprising: predicting the label for each unlabeled data element, using the model learned with labeled data elements; and calculating a confidence level of each prediction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional model element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a model learned with labeled data elements to predict the label for each unlabeled data element. The Specification further describes a confidence level of a prediction, and that any prediction method can be used so long a confidence score is calculated. See generally Specification ¶¶ 0028. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 2.
Claim 3 recites the “method of claim 1, wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 4 recites the “method of claim 1, wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 5 recites the “method of claim 1, further comprising propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 6 recites the “method of claim 5, wherein the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 7 recites the “method of claim 5, further comprising: constructing a graph including a plurality of nodes and a plurality of links each of which connects corresponding two nodes of the plurality of nodes, each of the plurality of nodes representing the data element, each of the plurality of links representing the human-oriented similarity between two data elements represented by the corresponding two nodes, wherein the propagating further includes specifying the human-oriented similarity by referring to the graph.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 9 recites the “system of claim 8, wherein the method further comprises: predicting the label for each unlabeled data element, using a model learned with labeled data elements; and calculating a confidence level of each prediction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional model element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a model learned with labeled data elements to predict the label for each unlabeled data element. The Specification further describes a confidence level of a prediction, and that any prediction method can be used so long a confidence score is calculated. See generally Specification ¶¶ 0028. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 9.
Claim 10 recites the “system of claim 8, wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 11 recites the “system of claim 8, wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 12 recites the “system of claim 8, wherein the method further comprises propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recites the “system of claim 12, wherein the method further comprises: constructing a graph including a plurality of nodes and a plurality of links each of which connects corresponding two nodes of the plurality of nodes, each of the plurality of nodes representing the data element, each of the plurality of links representing the human-oriented similarity between two data elements represented by the corresponding two nodes; and the propagating further includes specifying the human-oriented similarity by referring to the graph.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 15 recites the “computer program product of claim 14, wherein the method further comprises: predicting the label for each unlabeled data element, using a model learned with labeled data elements; and calculating a confidence level of each prediction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional model element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a model learned with labeled data elements to predict the label for each unlabeled data element. The Specification further describes a confidence level of a prediction, and that any prediction method can be used so long a confidence score is calculated. See generally Specification ¶¶ 0028. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 15.
Claim 16 recites the “computer program product of claim 14, wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 17 recites the “computer program product of claim 14, wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 18 recites the “computer program product of claim 14, wherein the method further comprises: propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 19 recites the “computer program product of claim 18, wherein the method further comprises: constructing a graph including a plurality of nodes and a plurality of links each of which connects corresponding two nodes of the plurality of nodes, each of the plurality of nodes representing the data element, each of the plurality of links representing the human-oriented similarity between two data elements represented by the corresponding two nodes; and the propagating further includes specifying the human-oriented similarity by referring to the graph.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 U.S.C. § 102 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1, 3, 8, 10, 14, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Published Application 20100312725 to Privault et al. [hereinafter Privault].
Privault teaches label review and classification, in which first level and second level review of document leveling is engaged. Because review strategies may vary depending on objectives of the review together with time, resources, cost and risk considerations, the reviewing application can be designed to operate at different levels of the review process. In Privault, the strategies are switched to an Active Learning mode as a function of confidence level, such that document review is a means for document classifier training based on confidence level. 
Regarding claim 1, Privault teaches [a] computer-implemented method (Privault ¶ 0047 teaches the computing device 10 includes a processor 40 in communication with a main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method described below) for selecting a data element to be labeled (see at least Privault ¶ 0120), the method comprising:
employing classification learning of a model (Privault ¶ 0041 teaches The reviewing application is suited to assisting lawyers and paralegal teams in the review phase of an electronic discovery (e-Discovery) process. It combines machine learning technologies and advanced multi-touch interfaces to facilitate the work of the review teams and enables collaborative work (that is, employing classification learning of a model); see also Privault ¶ 0051, which teaches a classifier model . . . may be progressively developed by machine learning techniques using the review’s labels (e.g., classifications) of the documents and features (e.g., words and/or word frequencies)) comprising:
selecting the data element (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents from the highlighted pile (in the example, pile 94) (that is, selecting the data element)) by either one of a first strategy (Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)) and a second strategy (Privault ¶ 0109 teaches the first level may involve a relatively quick decision by the reviewer on the responsiveness which may have been suggested through bulk classification (that is, a second strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)), the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, the second strategy for selecting a data element which has been predicted with a high confidence level); see also Privault ¶ 0021, which teaches confidence factors and switching strategies based on the confidence factors (that is, confidence levels)); and
outputting the selected data element to a user interface device so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element to a user interface device); Privault Fig. 6 teaches (Examiner annotations in text box) an exemplary review interface:

    PNG
    media_image2.png
    486
    676
    media_image2.png
    Greyscale

Privault ¶ 0117, in reference to Fig. 6, teaches the reviewer decides to draw the document on the top of the third pile 96 for review. The reviewer drags-and-drops a document 108 from the third pile 96 to the middle of the screen to open the top document. The document 108 is displayed with the text at a readable size. The reviewer highlights two phrases by running across them with a finger, as shown at 110, and selects the value “hot” for “highly responsive document” in the attached sticky note 112 (that is, so as for a user to give a label to the selected data element)); and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user (Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model M1 is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents (that is, a high confidence, of which is the second strategy). The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy). Additionally, or alternatively, the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, a high confidence, of which is the second strategy)).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 3, Privault teaches all of the limitations of claim 1, as described above. 
Privault teaches -
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Regarding claim 8, Privault teaches [a] system (Privault ¶ 0040 teaches a system for assisting human reviewers in the classification of a large set of documents) for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the system comprising:
a processor; and a memory coupled to the processor, wherein the memory comprises program instructions executable by the processor to cause the processor to perform a method (Privault ¶ 0047 teaches a processor 40 in communication with main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method) comprising:
selecting the data element (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents from the highlighted pile (in the example, pile 94) (that is, selecting the data element)) by either one of a first strategy (Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)) and a second strategy (Privault ¶ 0109 teaches the first level may involve a relatively quick decision by the reviewer on the responsiveness which may have been suggested through bulk classification (that is, a second strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)), the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, the second strategy for selecting a data element which has been predicted with a high confidence level) ; see also Privault ¶ 0021, which teaches confidence factors and switching strategies based on the confidence factors (that is, confidence levels));
outputting the selected data element so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element so as for a user to give a label to the selected data element)); and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy). Additionally, or alternatively, the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, a high confidence, of which is the second strategy)).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 10, Privault teaches all of the limitations of claim 8, as described above.
Privault teaches - 
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Regarding claim 14, Privault teaches [a] computer program product for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Privault ¶ 0098 teaches the method . . . may be implemented in a computer program product that may be executed on a computer (or by multiple computers). The computer program product may be a computer-readable recording medium on which a control program is recorded), the program instructions executable by a computer to cause the computer to perform a method (Privault ¶ 0047 teaches The computing device 10 includes a processor 40 in communication with a main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method) comprising:
selecting the data element (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents from the highlighted pile (in the example, pile 94) (that is, selecting the data element)) by either one of a first strategy Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)) and a second strategy (Privault ¶ 0109 teaches the first level may involve a relatively quick decision by the reviewer on the responsiveness which may have been suggested through bulk classification (that is, a second strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)), the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, the second strategy for selecting a data element which has been predicted with a high confidence level); see also Privault ¶ 0021, which teaches confidence factors and switching strategies based on the confidence factors (that is, confidence levels));
outputting the selected data element so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element so as for a user to give a label to the selected data element)); and
switching between the first strategy and the second strategy depending on a progress degree of labeling by the user (Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy). Additionally, or alternatively, the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with confidence (that is, a high confidence, of which is the second strategy)).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 16, Privault teaches all of the limitations of claim 14, as described above. 
Privault teaches -
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20080147574 to Chidlovskii [hereinafter Chidlovskii].
Regarding claims 2, 9, and 15, Privault teaches all of the limitations of claims 1, 8, and 14, respectively, as described above. 
Privault teaches - 
predicting the label for each unlabeled data element, using the model learned with labeled data elements (Privault, cl. 7, teaches classifying unlabeled documents in the set with the classifier model trained on already labeled documents in the set (that is, predicting the label for each unlabeled data element, using a model learned with labeled data elements)); 
* * *
However, Privault does not explicitly teach -
* * *
and calculating a confidence level of each prediction.
But Chidlovskii teaches -
* * *
and calculating a confidence level of each prediction (Chidlovskii, Abstract, teaches [u]pon the identification of the data item with the training set, a confidence factor is computed that the selected element instance is accurately identified (that is, calculating a confidence level of each prediction)).
Privault and Chidlovskii are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Privault pertaining to indicating a document having probabilities of responsiveness with the classifier confidence levels of Chidlovskii.
The motivation for doing so is to improve classification results because the changed class definition of the new associated feature provides a higher confidence factor of accurate identification of element instances within a data item. (Chidlovskii, Abstract).
12.	Claims 4, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20160371261 to Cormack et al. [hereinafter Cormack ‘261].
Regarding claims 4, 11, and 17, Privault teaches all of the limitations of claims 1, 8, and 14, respectively, as described above.
However, Privault does not explicitly teach -
wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher.
But Cormack ‘261 teaches -
wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher (Cormack ‘261 ¶ 0039 teaches [in] addition to the benefits provided by Auto TAR, improvements concerning when to terminate the TAR process are also contemplated. For example, the gain curves resulting from TAR processes show clearly diminishing returns at some point (that is, the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher), but do not show exactly how many more relevant documents remain to be found. The results indicate that if a substantial number of relevant documents are found with high precision, and then precision drops, the vast majority of relevant documents have likely been found and thus, it may be possible to terminate the review (that is, switching using a probability that the data element is selected by the first strategy)).
Privault, Zhu and Cormack ‘261 are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Cormack ‘261 teaches diminishing returns on classifying documents in a document collection. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault and Zhu pertaining to assisted document review including labeled-to-unlabeled data classifications with the classification diminishing return feature of Cormack ‘261.
The motivation for doing so is to provide a more efficient and effective active learning system for document classification. (Cormack ‘261 5:32-34).
13.	Claims 5, 7, 12, 13, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of Zhu et al., “Semi-Supervised Learning Using Gaussian Fields and Harmonic Functions” Proceedings of the Twentieth International Conference on Machine Learning (ICML-2003) [hereinafter Zhu].
Regarding claims 5, 12, and 18, Privault teaches all of the limitations of claims 1, 8, and 14, respectively, as described above 
However, Privault does not explicitly teach -
propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label.
But Zhu teaches -
propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element (Zhu, left column of p. 1, “1. Introduction”, first paragraph, teaches [l]abeled examples are often, however, very time consuming and expensive to obtain, as they require the efforts of human annotators, who must often be quite skilled (that is, propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element)), the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label (Zhu, Abstract, teaches [l]abeled and unlabeled data (that is, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label) are represented as vertices in a weighted graph, with edge weights encoding the similarity (that is, human-oriented similarity) between instances (that is, a human-oriented similarity between the one data element and the another data element)).
Privault and Zhu are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Privault pertaining to assisted document review with the labeled-to-unlabeled data classifications of Zhu.
The motivation for doing so is because the evidence of class priors/classification are valuable pieces of complementary classification information that improves classification accuracy. (Zhu, left column of p. 6, “7. Experimental Results”, first full paragraph).
Regarding claims 7, 13, and 19, the combination of Privault and Zhu teaches all of the limitations of claims 5, 12, and 18, respectively, as described above.
Zhu teaches further comprising: constructing a graph including a plurality of nodes and a plurality of links each of which connects corresponding two nodes of the plurality of nodes, each of the plurality of nodes representing the data element, each of the plurality of links representing the human-oriented similarity between two data elements represented by the corresponding two nodes (Zhu, left column of p. 2, “Basic Framework,” first paragraph, teaches [w]e suppose there are l labeled points . . . and u unlabeled points . . . ; typically l << u. . . . To begin, we assume the labels are binary: y ϵ {0, 1}. Consider a connected graph G = (V, E) (that is, constructing a graph) with nodes V corresponding to then data points, with [labeled] nodes L . . . corresponding to the labeled points . . . , and [unlabeled] nodes U . . . corresponding to the unlabeled points. Our task is to assign labels to [unlabeled] nodes U), wherein the propagating further includes specifying the human-oriented similarity by referring to the graph (Zhu, Abstract, teaches that [l]abeled and unlabeled data are represented as vertices in a weighted graph, with edge weights encoding the similarity between instances (that is, the edge weights specifying the human-oriented similarity by referring to the graph)).
Privault and Zhu are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Privault pertaining to assisted document review with the labeled-to-unlabeled data classifications of Zhu.
The motivation for doing so is because [p]romising experimental results have been presented for text and digit classification, demonstrating that the [graph] framework has the potential to effectively exploit the structure of unlabeled data to improve classification accuracy. (Zhu, left column of p. 8, “8. Conclusion”, first paragraph).
14.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of Zhu et al., “Semi-Supervised Learning Using Gaussian Fields and Harmonic Functions” Proceedings of the Twentieth International Conference on Machine Learning (ICML-2003) [hereinafter Zhu] and US Patent 8620842 to Cormack [hereinafter Cormack ‘842].
Regarding claim 6, the combination of Privault and Zhu teaches all of the limitations of claim 5, as described above. 
However, the combination of Privault and Zhu does not explicitly teach -
wherein the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element.
But Cormack ‘842 teaches -
wherein the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element (Cormack ‘842 2:49-54 teaches some technology-assisted review methods . . . use algorithms that determine how similar (or dissimilar) each of the remaining documents is in relation to those classified by the [human] reviewer (that is, the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element)).
Privault, Zhu and Cormack ‘842 are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Cormack ‘842 teaches efficient active learning tools to classify and rank each of a plurality of documents in a collection of electronically stored information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault and Zhu pertaining to assisted document review including labeled-to-unlabeled data classifications with the similarity determination of Cormack ‘842.
The motivation for doing so is to provide a more efficient and effective active learning system for document classification. (Cormack ‘842 5:32-34).
Response to Arguments
15.	Applicant’s arguments have been fully considered, and Examiner responds below.
16.	With respect to the Rejection under Section 101, Applicant argues, inter alia, “Applicant respectfully submits that Applicant's recitations of ‘employing classification learning of a model’ as extracted from independent claim 1 cannot practically be performed in the human mind.” ” (Response at p. 9).
Examiner respectfully disagrees because there are two criteria for subject matter eligibility. The first is whether the claimed invention is to one of the four statutory categories. See 35 U.S.C. § 101. The second is that the claimed invention must qualify as patent-eligible subject matter, .e.g., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. MPEP § 2106.I.
Applicant’s claims comport with the first criteria because they are directed to one of the four statutory categories, as set out by the claim preambles.
With regard to the second criteria, Examiner points out that the claims are directed to an abstract idea, as set out in detail above. Though Applicant argues ““[t]he human mind does not possess the ability to output a data element based on a predicted confidence level,” Examiner points out (a) the term “data element” is not defined by the claims or the specification, and accordingly, the term is given its “plain meaning.” The specification indicates that “data elements are assumed to be documents owned by a defendant.” (PGPUB ¶ 0014). Also, (b) “outputting” is similarly not defined by the claims or the specification. The specification does recite, however, “the input/output module 42 may output the selected document to the user interface 30 such as a display device.” (PGPUB ¶ 0031). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). 
The “outputting” of the data element is by “selecting” the data element, such that the data element “so as for a user to give a label,” which would also be directed to certain methods of organizing human activity. Examiner notes that courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation, such as that of Applicant’s pending claims. See MPEP § 2016(a)(2).III.
In overcoming the rejection, Examiner points to the guidance provided by Example 37 for “Relocation of Icons on a Graphical User Interface,” and Example 39 for “Method for Training a Neural Network for Facial Detection” in which the claims are not directed to a judicial exception. 
Though language of “employing classification learning of a model” is provided in instant claim 1, the language does not focus on a specific means or method that improves the relevant technology; instead, the language merely recites use of a classification learning of a model in a well-understood, routine, and conventional manner. (cf. Example 39 for “Method for Training a Neural Network for Facial Detection”).
17.	With respect to the rejection under Section 102, Applicant argues, inter alia, “there appears to be a dichotomy in the Office Action with respect to the definitions of the first and second strategies . . . . Applicant defines each of the two strategies in paragraphs [0023] and [0024] of the '975 Publication and the support for Applicant's recitations reside in paragraph [0030] of the '927 Publication. [The dichotomy arises in that ] paragraph 0120 of Privault is cited [as to] teache that an equivalency is being drawn between switching from an apparaent supervised learning mode to an ‘Active Learning mode,’ in direct contrast to the previous equivalencies directed toward Privault’s first and second level reviews.” (Response at pp. 13-14).
Examiner appreciates the opportunity to clarify the rejection in view of the interview and the written response. As set out in the rejections above, the limitation of “switching” of Applicant’s claim, generally, is a function of being “depend[ent] on a progress degree of labeling by the user.” As set out by Applicant’s claims, the BRI is such that the “switching” limitations reads on the teachings of Privault, such “switching” is dependent on a progress degree, as set out in detail in the rejections above. To the extent that Examiner has responded to Applicant’s arguments, the Examiner makes reference to those responses in the Final Office Action filed 01 April 2021, at pp. 37-41.
Conclusion
18. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Published Application 20170116519) teaches electronic document review field and, more particularly, to various apparatuses and methods of implementing batch-mode active learning for technology-assisted review (TAR) of documents (e.g., legal documents).
19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 US Published Application 20190042975, entitled “Selection of Data Element to be Labeled,” filed 01 August 2017 [hereinafter PGPUB].